      Case 8:18-cv-01779-EAK-TGW Document 35 Filed 12/20/18 Page 1 of 1 PageID 125
                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 JENNIFER CABAN,

         Plaintiff,

 v.                                                  CASE NO.: 8:18-cv-01779-EAK-TGW

 FIRST CONTACT, LLC, et al,

         Defendant.


                                          ./

                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                COMES NOW the Plaintiff, JENNIFER CABAN, and the Defendant, FIRST

CONTACT, LLC, et al, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned

counsel, hereby stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff

against the Defendant, in the above styled action, with Plaintiff and Defendant to bear their own

attorney’s fees, costs and expenses.

      By:

/s/ Heather H. Jones                                       /s/ Jacqueline A. Simms-Petredis
Heather H. Jones, Esq.                                     Jacqueline A. Simms-Petredis, Esq.
Florida Bar No. 0118974                                    Florida Bar No.: 0906751
William “Billy” Peerce Howard, Esq.                        BURR & FORMAN LLP
Florida Bar No. 0103330                                    201 N. Franklin Street, Suite 3200
THE CONSUMER PROTECTION FIRM, PLLC                         Tampa, FL 33602
4030 Henderson Blvd.                                       Telephone: (813) 367-5751
Tampa, FL 33629                                            Facsimile: (813) 221-7335
Telephone: (813) 500-1500, ext. 205                        Jsimms-petredis@burr.com
Facsimile: (813) 435-2369                                  Attorney for Defendant, First Contact, LLC
Heather@TheConsumerProtectionFirm.com
Billy@TheConsumerProtectionFirm.com
Attorney for Plaintiff
                                       CERTIFICATE OF SERVICE

        I certify that on December 20, 2018, a copy of the foregoing document was served on all counsel
of record via CM/ECF.

                                               /s/Heather H. Jones

                                               Heather H. Jones, Esq.
